Opinion by
Judge Mencer,
This appeal is from an order of the Court of Common Pleas of Philadelphia which sustained the appeal of Charles Simon and granted the variance to him which had previously been denied by the Department of Licenses and Inspections and the Zoning Board of Adjustment. Mr. Simon made application for a variance to develop 29 attached single-family dwellings in an “R-4 Residential” district where the construction of such dwellings was not authorized because of use and area requirements.
Following a review of the record, we will affirm on the opinion of Judge Eugene Geleand written for the court below and reported at 1 Philadelphia Co. Rptr. 220 (1978).
Order affirmed.
Order
And Now, this 1st day of August, 1979, the order of the Court of Common Pleas of Philadelphia County, dated July 14,1977, is hereby affirmed.